internal_revenue_service number release date index number ------------------------ ------------------------------ --------------------------------------- --------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc fip b03 plr-123202-09 date date legend trust ----------------------------------------------------------- --------------------------------------- partnership --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- company a company b accounting firm state x date date date year year dear ---------------- ---------------------------------------- -------------------------------------------- ---------------------------------------- ------------------ ------------------- ---------------- -------------------------- ------- ------- this responds to your letter dated date submitted on behalf of trust trust requests under sec_301 and of the procedure and plr-123202-09 administration regulations an extension of time to elect under sec_856 of the internal_revenue_code code to be treated as a real_estate_investment_trust reit and under sec_565 to make a consent_dividend election for the taxable_year ending date facts trust a state x llc was formed date and elected to be classified as a corporation effective date by timely filing form_8832 entity classification election during year trust’s sole owner was partnership which was owned by various institutional investors and managed by company a a subsidiary of company b_trust represents that for its taxable_year ending date trust intended to make an election under sec_856 of the code and sec_1_856-2 of the income_tax regulations regulations to be treated as a reit accounting firm was engaged in year to provide advice and assist in the preparation of trust’s year form 1120-reit u s income_tax return for real_estate_investment_trusts including the preparation of a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns during the course of year company a experienced a significant increase in work and the loss of many staff members including its internal tax director trust represents that these events contributed to less oversight of filing deadlines and an increased reliance on external advisors to monitor return deadlines although accounting firm held responsibility for tracking trust’s filing deadlines and for assisting in the preparation of trust’s returns and extensions trust missed the deadline to file its form_7004 for its form 1120-reit for its taxable_year ending date the senior associate at accounting firm assigned to trust changed in early year and the new senior associate and the associate’s overseer missed the filing deadline trust represents that it intended to make and partnership intended to consent to a consent_dividend election under sec_565 of the code and sec_1_565-1 of the regulations on trust’s timely filed year form 1120-reit consistent with that intention in the third month of the first quarter of year partnership distributed year schedules k-1 to its investors which included a non-qualified dividend equal to trust’s year net taxable_income upon discovering form_7004 for its year form 1120-reit was not filed timely trust requested this extension of time to elect to be treated as a reit and to make a consent_dividend election for its taxable_year ending date as of the date of its ruling_request trust had not yet filed its form 1120-reit for its taxable_year ending date subsequently trust filed said return as if the relief requested therein had been granted plr-123202-09 trust makes the following additional representations as to each request the request for relief was filed by trust before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust having a lower tax_liability in the aggregate for all tax years to which the regulatory election applies than that trust would have had it the election had been timely made taking into account the time_value_of_money trust did not seek to alter a return position for which an accuracy related penalty has been or could have been imposed under sec_6662 of the code at the time trust requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust did not choose to not file the election applicable law sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not be terminated or revoked pursuant to sec_1_856-2 of the regulations the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 sec_1_565-1 plr-123202-09 provides that a consent may be filed no later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1 b includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude trust has satisfied the requirements for granting a reasonable extension of time to make an election under sec_856 of the code and sec_1_856-2 of the regulations to be treated as a reit and to make a consent_dividend election under sec_565 of the code and sec_1_565-1 of the regulations for its taxable_year ending date accordingly the election to be treated as a reit and the consent_dividend election made on trust’s year form 1120-reit for its taxable_year ending date which return was filed after the date of its ruling_request as if the relief requested therein had been granted and before the date of this ruling will be considered as timely made this ruling is limited to the timeliness of the reit election and consent_dividend election trust made for its taxable_year ending date this ruling's application is limited to the facts representations code sections and regulations cited herein plr-123202-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code moreover no opinion is expressed with regard to whether the tax_liability of trust is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett alice m bennett branch chief branch associate chief_counsel financial institutions products enclosures copy of the letter copy of sec_6110 purposes
